OFFICE OF THE ATTORNRYGENERAL      OF TEXAE
                        AUSTIN




EonorableBen 0. Oneal,Prerddrnt
Mate Board of Bduoation
Auetin, Tsxae
bar sirr




whiah you ask t
above oaptioned

                                  a, Vernont8   knaotawa



                                           hereby @a,,




          You are interslrtedin ths.inte p tati n ot the
olausb”*l .provfdearurther,   that suoh fiu&r hfgh aohoel
textbook8shell be fumiahad trsr only to suah eahool6tstenM
aa maintain junior high 8ohoolorgenieations,  a& oertified
by the proper oohool authoritierrto the State Board of
Eduoation.*
XonorablsBen Oq Oneel, Prtmidont,Page 8


           Yo ul8k w&etherunder the sbotr p u0wa seotionthe
Board of Eauostionnay adopt textbooksto be wed ror inrtruotlon
In gradesabots the junior hi&h sob001 levels. ~Thissootion
s~th~rtiee  the SaOptf0S 0r tsttbookeo&y r0r junior high
eohools. 'POhold that it applieoto other sohoolswould be
oontreryto the plain w0Mieg of th Statute. xt 18 ntdrsrt
that grsdes above the juniorh&h sohoollore18would not bs
per@ or the juniorhii@ sahoolr It r0iiotte  thitt yocr question
must   be   SWJWS~a   in   the   iM@QtiVS.   39   ‘hX.   fW.   1%X.


          You also ask whether textbooksmay ba sdoptrd fer
  eaes seven, eight, and nine in sohoolanot hsvb orgnniwd
rWar hQh sahools. It 18 Our opfnlonthat ual.ess       8 junior
high school is aUslnistretltsly sst up aaa operatedas mob,
8eo0lon8 or ArtloloINMa has no appllortlon.     It it   Is ao
#et up and Opttrated, than SOOtiOna would apply to the adop-
tion of tartbooks. JY it is not, t&on thr adoptionof text-
books would be goreanad by other statutory provislons. See
Artiolre2813; pB44, SS44a, SsotloaI+




       /

            ATTORNEYGENERALOF TEXAS